Citation Nr: 0032837	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant is the widow of the 
veteran.  A notice of disagreement was received in June 1999.  
A statement of the case was issued in July 1999.  A 
substantive appeal was received from the appellant in August 
1999.  


FINDINGS OF FACT

1. The veteran died in October 1994.  The cause of death was 
listed as metastatic squamous cell carcinoma of the 
larynx.  

2. The appellant's claim for service connection for cause of 
death was filed in February 1999. 

3. The veteran was not service connected for any disability 
at the time of his death.

4. 38 U.S.C.A. § 1103 prohibits a claim for cause of death 
received by VA after June 9, 1998 from being service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.


CONCLUSION OF LAW

The appellant has presented no competent evidence indicating 
that the veteran's cause of death was related to his service, 
to exclude the use of tobacco products during service.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, asserts that service 
connection should be granted for the cause of the veteran's 
death.  The governing legal criteria provide that service 
connection for the cause of the veteran's death is 
appropriate when, by the exercise of sound judgment without 
recourse to speculation, it is determined that a disability 
incurred in or aggravated in service caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

During the veteran's life, he was not service connected for 
any disability.

The substance of the appellant's argument is that the 
veteran, although a light smoker before service, became a 
heavy smoker due to service, and became addicted to nicotine 
during service and as a result could not stop smoking, and 
that this led to the veteran's death on October 18, 1994, 
from metastatic squamous cell carcinoma of the larynx.

At this point, it must be noted that 38 U.S.C.A. § 1103 
provides that a claim received by VA after June 9, 1998, for 
a disability or death, will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  Although the veteran died in 1994, the 
appellant did not submit her claim until February 1999.  As 
such, the Board is precluded by law from granting service 
connection for the cause of the veteran's death as due to 
cigarette smoking.
 
The provisions of 38 U.S.C.A. § 1103 do not prohibit service 
connection if the disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or from a disease or injury that 
appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313, or 3.316 (2000).  However, the veteran's 
service medical records are negative for any treatment for 
metastatic squamous cell carcinoma of the larynx, or any 
disability of the larynx, or any cancer, during service or 
within a year following service.  The report of a VA 
examination dated April 1965 found the veteran's neck to be 
unremarkable.  The earliest evidence of treatment for larynx 
problems comes from a September 1993 private medical record, 
which indicates that the veteran had been having laryngeal 
problems in the mid 1980s.  There are further medical records 
from 1993 and 1994 which indicate the veteran underwent 
treatment for larynx problems, but none of these records link 
the veteran's laryngeal problems to his service.

Absent competent evidence of a relationship between the 
veteran's cause of death and any incident in service, to 
exclude tobacco use, the appellant's claim for entitlement to 
service connection for the cause of the veteran's must be 
denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

